 526DECISIONSOF NATIONAL LABOR RELATIONS BOARDlikewise man the Employer's tugs. We find that these employeeshave a sufficient interest in the terms and conditions ofemployment to be included in a unit of shop employees.4It is clear,therefore,that the employees in the proposedunit are not a readily identifiable and homogeneous groupapart from the other employees.The onlybasis for finding therequested unit to be appropriate would be the extent of thePetitioner'sorganization among the employees,which we areforbidden to do by Section 9 (c) (5) of the Act: As the Peti-tioner has not made a sufficient showing of interest for a unitof shop employees that would include the employees in the scowaswellas those who occasionally man the Employer'stugs,6 we shall dismissthe petition.[The Board dismissed the petition.]4Ocala StarBanner.97NLRB 384 Montgomery Ward & Company, Inc , 100 NLRB13515BremanSteel Company, 93 NLRB 720.6As stated in footnote 2, we do not deem it necessary to pass upon other disputed cate-goriesKEY SYSTEM TRANSIT LINESandINTERNATIONAL ASSO-CIATION OF MACHINISTS, LOCAL LODGE NO. 1546, AFL,Petitioner. Case No. 20-RC-1721. June 11, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held on November 17through 20, 1952, before Robert V. Magor, hearing officer;thereafter,pursuant to a remand order of the Board,a furtherhearing was held before him on March 26 and 27, 1953. Thehearing officer's rulings made at the respective hearings arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case,2the Boardfinds:1.The Companyis licensedby the Public Utilities Com-mission of the State of California to operate a public transporta-tion system in the Oakland-San Francisco Bay area,carryingpassengers by motorbus and electric train, which includes anappreciable amount of service to and from military installations,railroad stations,an airport,and plants of other employersheretofore found by the Board to be engaged in commerce. Wefind,upon these facts and the record generally,that the Em-1The Petitioner objects toa rulingof the hearing officer which required the Petitioner toconform the evidence presented at the reopened hearing to the Board's order of remand, con-tending that this ruling imposed an undue burden upon the Petitioner in the presentation ofrelevant facts. In our opinion the ruling was proper and not prejudicial as it merely precludedrepetition of evidence adduced previously at the initial hearing. Viewing both hearings to-gether,we are satisfied that the Petitioner had full opportunity to present all relevant factsnecessary for resolution of the issues herein.2 The Petitioner's request for oral argument is denied, as the record, including the briefs,adequately presents the issues and the positions of the parties.105 NLRB No. 68. KEY SYSTEM TRANSITLINES527ployer operates a public transportation system having animportant impact upon commerce,and that it will effectuatethe policies of the Act to assert jurisdiction in this case.62. The labor organizations involved claim to represent em-ployees of the Employer.43. No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and(7) of the Act,5 forthe following reasons:In the operation of its public transportation franchise, theCompany employs approximately 1,625 employees,of whomsome 350 maintain and repair vehicles,and the remainder ofwhom are engaged in various phases of operating vehicles,clerical work, supervision,and maintenance of fixed propertyassets.The Employer'sentire operationisdivided into 7departments,namely, instruction and safety,employment,purchasing and stores,ways and structures(also calledtrack),electrical,operating,and equipment maintenance (vehi-clemaintenance).Since 1948, Division 192 of the Intervenorshas represented,in a single unit, the Employer'soperatingand maintenance employees(roughly equivalent to the employeesin the operating,purchasing and stores,ways and structures,and equipment maintenance departments).6ThePetitionerseeks specifically to sever the equipment maintenance em-ployees and some purchasing and stores employees from theexisting unit and leaves the severance of several employees inways and structures to the discretion of the Board.As alter-native instruments for effecting severance,thePetitionerproposes 3 different types of units,namely, an overall mainte-nance unit,3separatedepartmental units(encompassingroughly all the motorcoach maintenance employees,the trainmaintenance employees,and the employees of purchasing andstores, respectively),or 10 individual craft units(encompassingall the vehicle maintenance employees,and including somepurchasing and stores employees).The Petitioner also seeksany other unit, or units, which the Boardmay find appropriate.We shall consider first the Petitioner's request for severanceon a craft basis. The Petitioner proposes the establishment ofthe following 10 craft units:(1)Automotive machinists, theirSHazel M. Cluff, an individual d/b/a Columbus-Celina Coach Lines, et al., 97 NLRB 777;W C. King d/b/a Local Transit Lines, 91 NLRB 6234The Amalgamated Association of Street, Electric Railway and Motor Coach Employees ofAmerica,Division 192, currently represents the employees sought by the Petitioner and appearsherein as an intervenor in conjunction with its International affiliate;both of these organiza-tions are hereinafter jointly referred to as the Intervenors5 The Employer and the Intervenors contend that a contract, to which they are parties andwhich relates to the employees here involved,is a bar to this proceeding.In the light of thefindings hereinafter set forth,we deem it unnecessary to pass upon the merits of this con-tention.6 International Brotherhood of Electrical Workers, Local Union 1245,AFL, represents 36employees in the electrical department,and Brotherhood of Teamsters and Auto Drivers,Local No. 70,represents approximately 5 employees in the purchasing and stores depart-ment. None of the employees so represented are involved in this proceeding, and neitherof these unions has entered an appearance. 528DECISIONSOF NATIONAL LABOR RELATIONS BOARDhelpers and apprentices; (2) automotive mechanics, theirhelpers and apprentices;(3)auto body,fender, and radiatorrepairmen,their helpers and apprentices;(4) automotive up-holstery men, their helpers and apprentices;?(5) parts men,their helpers and apprentices; (6) all machinists,their helpersand apprentices;(7) all painters,their helpers and apprentices;(8) all blacksmiths,their helpers and apprentices; (9) all sheet-metal men, their helpers and apprentices;and (10)all residualclassifications in the Company's vehicle maintenance depart-ments.8The Employer'svehiclemaintenance work is performed at5 different shops, and the employees in the Petitioner's respec-tive units work at 1 or more of these 5 geographically separatedmaintenance shops.There are separate lines of supervisionfor rail and automotive work, although all maintenance em-ployees are under a single seniority system and have sub-stantially identical working conditions and privileges.The Em-ployer informally trains the majority of employees for special-ized tasks, but at the present time has no formal apprenticeprogram.9 Notwithstanding the similarity of skills required inthe larger proposed craft units,such units conform generallyto the type of vehicle under repair.Thus,automotive machinists,mechanics,and body men work exclusively on buses, whilemachinists and sheet-metal men work generally on trains; theblacksmiths and painters,consisting of personnel from bothrailand automotive shops, work on both types of vehicles.Personnel in each of the proposed units, regardless of thevehicle involved, perform onlylimited and specialized portionsof the total maintenance work on the particular vehicle underrepair.On the basis of the entire record,including the above-relatedfacts,we are not persuaded that the alleged appropriate units,or any combination of the individual employees included therein,constitute readily indentifiable and homogeneous craft groupsof employees possessing the skills'or characteristics whichtheBoard recognizes as indispensable for severance from anoperating and maintenance unit.With respect to the overall maintenance unit or three depart-mental units which the Petitioner seeks, we find,in view of theestablished bargaining history on a broader basis, that suchlimited bargaining units are inappropriate. it7This unit consists of one employee, and for this reason, irrespective of other factors, wefind this unit inappropriateWarren Paper Products Co , 93 NLRB 1187sThe Board's records disclose that the Petitioner represents an insufficient number of theemployees in this unit to warrant an election, and for this reason, apart from any other cir-cumstances, the petition with respect to this unit must be dismissed.9In 1946 the Company instituted an apprentice program in cooperation with the CaliforniaStateApprenticeship Council, but this plan was discontinued in 1949 and only 3 of the ap-proximately 15 persons who entered the program completed the full indentureioKimberly-Clark Corporation, 78 NLRB 478; Mt Hood Stages, Inc., d/b/a Pacific Trail-ways, 91 NLRB 559. FEDERAL CARTRIDGE CORPORATION529Having found that none of the units sought is appropriate forseverance,we shall, accordingly,dismiss the petition."[The Board dismissed the petition].Chairman Herzog took no part in the consideration of theabove Decision and Order.itln view of our decision herein, we find it unnecessary to rule upon other issues raisedby the Employer and the Intervenors in their motions to dismiss.FEDERAL CARTRIDGE CORPORATIONandFEDERATION OFARSENAL ENGINEERS,Petitioner.Case No. 18-RC-1908.June 11, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clarence A.Meter, hearing officer.The hearing officer's ruling made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston,Styles, and Peter-son].Upon the entire record in this case,theBoard finds:1.The Employer is engaged in commerce within the meaningof the Act.2. The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4. The Employer is engaged in the manufacture of small armsammunition at its Brightwater,Minnesota,plant.ThePetitioner seeks a unit composed of professionalemployees of the Employer consisting of production engineers,quality control engineers,engineers II and III, chemists I, II,and III,senior process engineers,senior planning engineers,section heads in the planning division, excluding maintenancecontact men,guards,all other employees,and supervisors asdefined by the Act. The Employer agrees that productionengineers,quality control engineers,engineers II and III, andchemists I can appropriately constitute a unit of professionalemployees.It contends,however, that the contact maintenancemen are also professional employees and should be included insuch a unit.The Employer further claims that the seniorplanning engineer should be excluded from the unit because heis a managerial employee and that the chemists II and III, the105 NLRB No. 62.